UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-53766 SIBERIAN ENERGY GROUP INC. (Exact name of registrant as specified in its charter) NEVADA 52-2207080 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 275 Madison Ave, 6th Floor, New York, NY 10016 (Address of principal executive offices) (212) 828-3011 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes[] Nox As of November 19, 2010, the issuer had 18,705,585 shares of common stock, $0.001 par value per share outstanding, which number does not include (a) 180,000 shares which the registrant has agreed to issue to its President, Helen Teplitskaia for services rendered during the months of July 2009 through December 2010, (b) an aggregate of 23,222,359 shares of common stock issuable in connection with and pursuant to the issuer’s entry into Debt Conversion Agreements with certain creditors of the Company in October 2010; and (c) 25,000 shares which the registrant has agreed to issue to The Investor Relations Group, Inc. in connection with its compliance with the stock transfer terms of a Leakout Agreement entered into in 2007, which shares have not been issued to date and have not been included in the total number of outstanding shares disclosed throughout this report. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Siberian Energy Group Inc. We have reviewed the accompanying condensed consolidated balance sheet of Siberian Energy Group Inc. (a development stage company) as of September 30, 2010, and the related condensed consolidated statements of operations for the three and nine months ended September 30, 2010 and 2009, and the cumulative period of development stage activity (January 1, 2003 through September 30, 2010), and the condensed consolidated statements of stockholders’ equity and cash flows for the nine months ended September 30, 2010 and 2009, and the cumulative period of development stage activity (January 1, 2003 through September 30, 2010).These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the auditing standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board, the consolidated balance sheet as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated April 9, 2010, we included an explanatory paragraph describing conditions that raised substantial doubt about the Company’s ability to continue as a going concern.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. Lumsden & McCormick, LLP Buffalo, New York November 15, 2010 F-1 SIBERIAN ENERGY GROUP INC. (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current assets: Cash $ $ Prepaid expenses and other Investment in ZNG, Ltd., at equity - - Investment in KNG, at equity - - Oil and gas properties, unproved - - Property and equipment, net $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable: Related party - stockholders $ $ Related party - Baltic Petroleum, interest at 14% Others Accrued payroll Stockholders' equity: Common stock - authorized 100,000,000 shares, $.001 par value, 18,705,550 issued and outstanding Additional paid-in capital Accumulated deficit Pre-development stage ) ) Development stage ) ) Accumulated other comprehensive income (loss) $ $ See accompanying notes. F-2 SIBERIAN ENERGY GROUP INC. (A Development Stage Company) For the Condensed Consolidated Statements of Operations cumulative period of Development Stage Activity- January 1, 2003 For the three months ended For thenine months ended through September 30, September 30, September 30, September 30, September 30, Revenues and other income: Management fees from joint venture $
